Case 4:20-cv-00195-SEB-DML Document 1 Filed 09/18/20 Page 1 of 6 PageID #: 1




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF INDIANA
                                    NEW ALBANY DIVISION

STATE OF INDIANA EX REL. HILL,                          )
                                                        )
                Plaintiff,                              )       CIVIL ACTION NO. 4:20-CV-195
                                                        )
        v.                                              )
                                                        )
NORTH CLARK MEDICAL GROUP, LLC,                         )
                                                        )
                Defendant.                              )

                                           COMPLAINT

                                I. PRELIMINARY STATEMENT

        1.      The Plaintiff, Attorney General Curtis T. Hill, Jr., as parens patriae for the residents

of the State of Indiana and on behalf of the State of Indiana in its sovereign capacity, institutes this

action for injunctive relief, statutory damages, attorneys’ fees, and the costs of this action against

North Clark Medical Group, LLC, (“NCMG”), alleging violations of the Health Insurance

Portability and Accountability Act of 1996, as amended by the Health Information Technology for

Economic and Clinical Health Act of 2009, and Department of Health and Human Services

Regulations, 45 C.F.R. § 160, et seq. (collectively referred to as “HIPAA”).

                                II. JURISDICTION AND VENUE

        2.      The Court has jurisdiction for this cause of action pursuant to 42 U.S.C. § 1320d-

5(d) and 28 U.S.C. § 1331.

        3.      Venue in this District is proper pursuant to 28 U.S.C. § 1391(b)(2), (c) and (d).

        4.      Plaintiff, Attorney General of the State of Indiana, has provided notice of this action

to the Secretary of Health and Human Services as required under 42 U.S.C. § 1320d-5(d)(4).
Case 4:20-cv-00195-SEB-DML Document 1 Filed 09/18/20 Page 2 of 6 PageID #: 2




                                          III. PARTIES

       5.      Plaintiff, Attorney General of the State of Indiana, is authorized to bring this action

and to seek injunctive and other statutory relief pursuant to 42 U.S.C. § 1320d-5(d)(1).

       6.      At all times relevant to this Complaint, NCMG was an Indiana limited liability

company with a principal office at 1410 South Clark Blvd, Clarksville, IN 47129.

       7.      At all times relevant to this Complaint, NCMG was engaged in business in Indiana

operating as a health care provider for Indiana residents.

                                IV. FACTUAL ALLEGATIONS

       8.      At all times relevant to this Complaint, NCMG provided healthcare services to

Indiana residents and was a covered entity within the meaning of HIPAA.

       9.      On or about May 25, 2018, the Office of the Indiana Attorney General (“OAG”)

received notification that NCMG failed to timely respond and provide protected health information

(“PHI”) to individuals who requested same.

       10.     Subsequent investigation determined that NCMG’S failure to provide PHI in a

timely matter occurred in response to requests received from on or about February 1, 2018 to May

14, 2019 (the “Timeframe”).

       11.     During the Timeframe, 173 individuals requested their PHI from NCMG.

       12.     Out of the 173 individuals whom requested PHI from NCMG during the

Timeframe, 32 patients received a response to their PHI request more than 60 days after their

request resulting in an average response time of 106 days.

       13.     Additionally, during the Timeframe, 50 patients received a response to their PHI

request more than 30 days after their request resulting in an average response time of 42.5 days.

       14.     NCMG did not provide a written statement to any of the patients who requested

PHI addressing the reasons for the delayed response.
                                                 2
Case 4:20-cv-00195-SEB-DML Document 1 Filed 09/18/20 Page 3 of 6 PageID #: 3




       15.      Further investigation revealed that NCMG had no records indicating staff was

properly trained regarding HIPAA policies and PHI as it relates to each staff members job function.

                       V. FIRST CLAIM FOR RELIEF:
       ACCESS OF INDIVIDUALS TO PROTECTED HEALTH INFORMATION

       16.      Plaintiff incorporates herein by reference all preceding paragraphs as if fully set

forth herein.

       17.      As a covered entity, NCMG created or received PHI as defined by 45 C.F.R. §

160.103.

       18.      As a covered entity, NCMG was required to allow individuals access to inspect and

obtain a copy of PHI pursuant to 45 C.F.R. § 164.524(a)(1).

       19.      None of the 173 requests for PHI fell within any exception allowing NCMG to deny

any individual access to their PHI. 45 C.F.R. § 164.524(a)(1)(i), 45 C.F.R. § 164.524(a)(1)(ii), 45

C.F.R. § 164.524(a)(2) and45 C.F.R. § 164.524(a)(3).

       20.      Once an individual requested their PHI, NCMG was required to either grant or deny

the request within 30 days of the receipt of the request. 45 C.F.R. § 164.524(b)(2)(i)(A) and 45

C.F.R. § 164.524(b)(2)(i)(B).

       21.      By failing to grant or deny 82 individuals request for PHI within 30 days of the

receipt of the request, NCMG violated 45 C.F.R. § 164.524(b)(2)(i).

       22.      NCMG’s failure to grant or deny an individual’s request for PHI during the

Timeframe resulted in 3,077 violations of 45 C.F.R. § 164.524(b)(2)(i).

                          VI. SECOND CLAIM FOR RELIEF:
                FAILURE TO PROVIDE WRITTEN STATEMENT OF DELAY

       23.      Plaintiff incorporates herein by reference all preceding paragraphs as if fully set

forth herein.



                                                 3
Case 4:20-cv-00195-SEB-DML Document 1 Filed 09/18/20 Page 4 of 6 PageID #: 4




       24.      As a covered entity, NCMG was required to provide detailed written notice to

individuals requesting PHI if there was a delay in responding to their request within 30 days. 45

C.F.R. § 164.524(b)(2)(ii)(A).

       25.      NCMG’s failure to provide written notice to 82 individuals outlining the delay in

responding to their request for PHI constitutes a violation of 45 C.F.R. § 164.524(b)(2)(ii)(A).

       26.      Further, even upon providing written notice for the reasons of a delay in responding

to an individual’s request for PHI, a covered entity may only have up to an additional 30 days to

respond. 45 C.F.R. § 164.524(b)(2)(ii).

       27.      Notwithstanding, NCMG’s failure to provide any written notice regarding its

delayed response, had it provided notice, NCMG’s failure to respond to 32 individuals request for

PHI within 60 days constitutes a violation of 45 C.F.R. § 164.524(b)(2)(ii).

       28.      NCMG’s failure to provide written notice regarding the delayed response to

requests for PHI during the Timeframe resulted in 82 violations of 45 C.F.R. § 164.524(b)(2)(ii).

                          VII. THIRD CLAIM FOR RELIEF:
                   FAILURE TO IMPLEMENT SUFFICIENT TRAINING

       29.      Plaintiff incorporates herein by reference all preceding paragraphs as if fully set

forth herein.

       30.      Covered entities are required to implement training regarding HIPAA policies and

PHI as necessary and appropriate for specific job functions. 45 CFR § 164.530(b)(1).

       31.      By operating NCMG’s with employees untrained on HIPPA compliance and PHI,

NCMG failed to comply with 45 CFR § 164.530(b)(1).

       32.      NCMG’s failure to properly train its employees regarding HIPAA and PHI during

2018 and 2019 constituted 467 violations of 45 CFR § 164.530(b)(1).




                                                 4
Case 4:20-cv-00195-SEB-DML Document 1 Filed 09/18/20 Page 5 of 6 PageID #: 5




                                    VIII. DEMAND FOR RELIEF

       WHEREFORE, Plaintiff requests this Court to enter judgment against the Defendant,

North Clark Medical Group, for the following:

       a.     An injunction against future violations of 45 C.F.R. 164.302, et seq., pursuant to

              42 U.S.C. 1320d-5(d)(1)(A);

       b.     Statutory damages, pursuant to 42 U.S.C. 1320d-5(d)(2), in the amount of

              $119,700;

       c.     Costs of the action and reasonable attorney fees, pursuant to 42 U.S.C. 1320d-

              5(d)(3); and

       d.     All other just and proper relief.




                                                      Respectfully submitted,
                                                      Curtis T. Hill, Jr.
                                                      Attorney General of Indiana
                                                      Atty. No. 13999-20


                                             By:      /s/Heather M. Shumaker
                                                      Heather M. Shumaker, Atty No. 28340-49
                                                      Deputy Attorney General
                                                      Office of the Attorney General
                                                      302 West Washington Street
                                                      IGCS - 5th Floor
                                                      Indianapolis, IN 46204
                                                      Telephone: (317) 232-1011
                                                      Facsimile: (317) 232-7979
                                                      Email: Heather.Shumaker@atg.in.gov




                                                  5
Case 4:20-cv-00195-SEB-DML Document 1 Filed 09/18/20 Page 6 of 6 PageID #: 6




                                CERTIFICATE OF SERVICE


                I certify that on September 18, 2020, I electronically filed the foregoing document
and that on or about that date above, a copy of the foregoing document was served on the following
by U.S. Mail or Email.


Charise Frazier
Hall, Render, Killian, Heath & Lyman P.C.
500 North Meridian Street, Suite 400
Indianapolis, IN 46204
Phone: 317-977-1406
Email: cfrazier@hallrender.com
Attorney for Defendant


                                             STATE OF INDIANA, EX. REL. HILL


                                      By:    /s/ Heather M. Shumaker
                                             Heather M. Shumaker, Atty. No. 28340-49
                                             Deputy Attorney General
                                             Office of the Attorney General
                                             Indiana Government Center South, 5th Floor
                                             302 West Washington Street
                                             Indianapolis, Indiana 46204
                                             Phone: 317-232-1011
                                             Email: Heather.Shumaker@atg.in.gov




                                                6
